Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferree (Pat. No. US 6,514,255 B1).
Regarding claims 1, 3-5, and 21-23, Ferree discloses a rod attachment (figures 3A and 3B) for securing a spinal rod  104 to a bone structure, the rod attachment comprising: a first side, a second side, and a first lumen extending longitudinally along a first axis through the first side and the second side of the rod attachment (illustrated in figure 3A), the first lumen dimensioned to receive the spinal rod 104 and wherein the first lumen is configured to allow the spinal rod to enter the first lumen from the first side and exit the first lumen from the second side (figure 3A); a third side of the rod attachment including at least one aperture (illustrated in figure 3B), wherein the at least one aperture intersects the first lumen along a second axis about perpendicular to the first axis (figure 3B); and a tether connector 310 attached to a fourth side of the rod attachment, thereby defining a second lumen 312 formed on a sidewall of the fourth side of the rod attachment, the tether connector 310 configured to receive a tether 316 having at least a portion disposed within the second lumen 312 (figure 3A-3B).  The rod attachment further comprises: a housing section that contains the first lumen, the at least one aperture, and the tether connector (figure 3A).  The tether connector comprises: a post member extending outwardly from the fourth side; and wherein the second lumen 310 extends through the post member (figures 3A and 3B).  The first lumen does not intersect the second lumen 310 (figures 3A and 3B).   The at least one aperture is sized to receive at least one locking element 306 (figure 3A-3B; col. 3, lines 15-20), the at least one aperture including an aperture screw thread, and the at least one locking element including a locking screw thread complementary to the aperture screw thread (figure 3B), and wherein the aperture screw thread is configured to engage with the locking screw thread when the at least one locking element 306 is received in the at least one aperture (col. 3, lines 15-20- in order for the set screw 306 to be used to lock the rod, the aperture and the set screw inherently comprise complementary threads that engage with one another).  The aperture screw thread is configured to engage with the locking screw thread on a side surface of the locking element 306 (figures 3A-3B). The aperture screw thread is configured to engage with the locking screw thread as the at least one locking element 306 is advanced via rotation in the at least one aperture (figure 3B- col. 3, lines 15-20.  In order for the set screw 306 to lock the body on the rod as disclosed, it inherently advances as it is rotated due to the threaded engagement between the threads of the set screw and the threads of the aperture).

    PNG
    media_image1.png
    495
    689
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferree (Pat. No. US 6,514,255 B1) in view of Sebastian et al. (Pat. No. US 5,658,284).
Regarding claims 9-11, 24, and 25, Ferree discloses a rod attachment (figures 3A and 3B) for securing a spinal rod to a bone structure, the rod attachment comprising: a first side, an second side and a first lumen extending longitudinally through the first side of the rod attachment and the second side of the rod attachment (illustrated in figure 3A), wherein the first lumen is dimensioned to receive the spinal rod 104 and configured to allow the spinal rod to enter from the first side and exit the first lumen from the second side (figure 3A); a third side having a first aperture extending generally perpendicular to the first lumen (illustrated in figure 3A), wherein the first aperture intersects the first lumen (figure 3B); and a fourth side including a tether connector 310 attached thereto (illustrated in figure 3A), wherein the tether connector comprises a post member 310 attached on a sidewall of the fourth side, thereby defining a second lumen 312 formed on the sidewall of the fourth side of the rod attachment, wherein the second lumen is dimensioned to receiver a tether 316 such that at least a portion of the tether 316 is disposed within the second lumen 312 (figure 3A). The rod attachment further comprises: a housing section that contains the first lumen, the first aperture, the second aperture, and the tether connector (figure 3A- the body of the device is the housing section).  The first lumen does not intersect the second lumen 310 (figures 3A and 3B).  The at least one aperture is sized to receive at least one locking element 306 (figure 3A-3B; col. 3, lines 15-20), the at least one aperture including an aperture screw thread, the at least one locking element including a locking screw thread complementary to the aperture screw thread (figure 3B), and wherein the aperture screw thread is configured to engage with the locking screw thread when the at least one locking element 306 is received in the at least one aperture (col. 3, lines 15-20- in order for the set screw 306 to be used to lock the rod, the aperture and the set screw inherently comprise complementary threads that engage with one another).  The aperture screw thread is configured to engage with the locking screw thread on a side surface of the locking element 306 (figures 3A-3B).  
Ferree discloses the claimed invention except wherein the rod attachment comprises a second aperture in the third side, wherein the second aperture extends generally perpendicular to the first lumen, wherein the second aperture intersects the first lumen; wherein the rod attachment further comprises a second locking element in the second aperture; wherein the second aperture comprises aperture screw threads, and wherein the second locking element comprises locking screw threads which are complementary to the aperture screw threads and configured to engage with the locking screw threads when the second locking element is received in the second aperture; wherein the aperture screw threads of the second aperture are configured to engage with the locking screw thread on a side surface of the second locking element.
Sebastian et al. teaches a rod attachment which has a pair of apertures 5a, 5b and identical set screws 6a, 6b, which each intersect the rod lumen (figures 1C and 1D), for the purpose of affording the rod a more rigid support (col. 1, lines 59-62).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the rod attachment disclosed by Ferree to comprise a second aperture in the third side, wherein the second aperture intersects the first lumen and extends generally perpendicular to the first lumen and has the same features as the first aperture; wherein the rod attachment further comprises a second locking element in the second aperture which has the same features as the first locking element, as taught by Sebastian et al., in order to provide a more rigid locking of the rod within the rod attachment.  It is noted that, as modified, the attachment comprises first and second apertures each including an aperture screw thread, the first and second locking elements each including a locking screw thread complementary to the aperture screw thread, respectively, and wherein the aperture screw thread is configured to engage with the locking screw thread when each of the first and second locking elements is received in a corresponding one of the first and second apertures, wherein the aperture screw thread is configured to engage with the locking screw thread on a side surface of each of the locking elements.
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
Applicant argues that Ferree fails to disclose a tether connector attached to a fourth side of the rod attachment, thereby defining a second lumen formed on a sidewall of the fourth side of the rod attachment.  However, Applicant fails to provide any support for the argument.  As shown in the annotated figures 3A and 3B, Ferree meets the claimed limitations.  The tether connector 310 is attached to the fourth side of the rod attachment and defines a second lumen formed on a sidewall of the fourth side.  Applicant merely alleges that Ferree does not disclose the claimed limitations without specifically pointing out why.  

    PNG
    media_image1.png
    495
    689
    media_image1.png
    Greyscale

Applicant’s arguments with regard to the combination of Ferree and Sebastian are not persuasive for the same reasons listed above, since Applicant does not provide any specific arguments against Sebastian.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773